Mathews, J.,
delivered the opinion of the court.
In this case the plaintiff, who was held as a slave by the defendant, Palfrey, brought suit to recover his liberty. Palfrey cited Florance in warranty, and the latter, Beckman. Judgement, on the finding of a jury in the court below, was rendered, declaring the plaintiff to be free, and a certain amount of damages was adjudged to him against the defendant, who recovered from Florance, his vendor and warrantor, the price paid to the latter, with interest thereon, and also the amount of damages which had been decreed to the plaintiff Judgement was also rendered in favor of Florance against Beckman, for the amount of the price paid to the latter, from whom the former bought the plaintiff, as being *163the slave of one Thomas, and also the amount of damages which had been assessed against Palfrey. Beckman, it seems, acted as agent in the sale, and bound himself in warranty to the purchaser by express stipulation.
. , Where a judgement by-default is set answer put in f/fixid foTtrf be entitled to ^iTappearthat filing^the'7 anf swer was caunegbgence°Wn
From the judgements thus rendered the warrantors appealed.
The last person called in warranty complains of the proceedings in the court below, as having hurried him to trial without allowing time to prepare for his defence. It appears by the record, that judgement had been obtained against him by default, which was afterwards set aside, and an answer was filed. A bill of exceptions was taken to the opinion of the judge a quo, by which this defendant was ruled to trial; his answer having been filed after the cause was set for trial. It is shown by the record, that the late period at which he J r filed his answer was caused by his own negligence, as he did not attempt to make any defence until urged to it by a judgement by default, taken on the part of his immediate vendee, No affidavit appears on record, claiming time to procure testimony, or alleging the necessity of delay, to enable him to obtain any specified means of defence. We therefore think the judge did not err in forcing him to trial.
In relation to the merits of the case, we are of opinion that the verdicts and judgements of the District Court have done justice between all the parties. Palfrey, the original defendant, has lost the property purchased, and the fruits or profits which it produced whilst in his possession; to indemnify him, both the price and fruits should be refunded, and the whole damage should ultimately fall on the person who first sold and guarantied the plaintiff as a slave, who afterwards proved himself to be a free man. Florance has a right to look to Beckman for remuneration on his warranty, notwithstanding the pretended slave was sold as the property of another person.
It is, therefore, ordered, adjudged, and decreed, that the judgements of the District Court be affirmed, with costs.